UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                      5/20/2021
UNITED STATES OF AMERICA,

                       -against-
                                                                           ORDER
                                                                       19-CR-261 (VSB)
ANTHONY PIETROPINTO,

                                   Defendant.


VERNON S. BRODERICK, United States District Judge:

         Sentencing is scheduled in this matter for May 21, 2021 at 12:00 p.m. in courtroom 518

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Members of the public, and press may use 1-888-363-4749; access code: 2682448 to listen to the

hearing.

         Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, anyone who appears at

any SDNY courthouse must complete a screening questionnaire. Please see the instructions

attached, as well as standing order 21-MC-164 (LTS) issued on May 18, 2021. Completing the

screening questionnaire ahead of time will save time and effort upon entry. Only those

individuals who meet the entry requirements established by the screening questionnaire will be

permitted entry.

SO ORDERED.

Dated:     May 20, 2021
           New York, New York
All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
        Case 1:21-mc-00164-CM Document 8 Filed 05/18/21 Page 1 of 5




                                                           Chief Judge
                                                           Laura Taylor Swain

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                  M10-468

THIS MATTER RELATES TO: Restrictions on Entry                    SEVENTH
to the Courthouses                                               AMENDED
                                                                 STANDING ORDER




       In the interest of public health and safety, and after consideration of public
health guidelines issued by the Centers for Disease Control and Prevention, New York
State, New York City, Westchester County, and other public health authorities, the
United States District Court for the Southern District of New York hereby orders that,
effective immediately and until this order is rescinded,
       IT IS HEREBY ORDERED that the following persons may not enter any
courthouse in the Southern District of New York:

  •   Persons who have tested positive for COVID-19, or been told by a health-care
      provider to assume they have COVID-19 due to symptoms or other factors, in the
      past 14 days.

  •   Persons who have experienced symptoms of COVID-19 within the past 14 days
      that are not explained by allergies or an underlying condition, including fever,
      cough, shortness of breath or difficulty breathing, extreme fatigue, nausea or
      vomiting, congestion or runny nose, muscle or body aches, headache, sore throat,
      new loss of taste or smell, and diarrhea.

  •   Persons who have had close contact within the past 14 days with anyone with
      COVID-19 during the time period starting 48 hours before the onset of the
      infected person’s symptoms or positive COVID-19 test. (Note: “close contact” is
      defined as less than 6 feet apart for more than 15 cumulative minutes in a 24-hour
      period.) Please note that this restriction does not apply to those who
      achieved full vaccination* prior to the close contact.

  •   Persons who have had close contact within the past 14 days with anyone
      experiencing any of the symptoms of COVID-19 that are not explained by
        Case 1:21-mc-00164-CM Document 8 Filed 05/18/21 Page 2 of 5




       allergies or an underlying condition, including fever, cough, shortness of breath
       or difficulty breathing, extreme fatigue, nausea or vomiting, congestion or runny
       nose, muscle or body aches, headache, sore throat, new loss of taste or smell, and
       diarrhea. (Note: “close contact” is defined as less than 6 feet apart for more than
       15 cumulative minutes in a 24-hour period.) Please note that this restriction
       does not apply to those who achieved full vaccination* prior to the close
       contact.

   •   Persons who live with someone who has been instructed to quarantine in the past
       14 days due to close contact with an individual who tested positive for COVID-
       19. Please note that this restriction does not apply to those who achieved full
       vaccination* prior to the start of the quarantine.

   •   Persons who have been on a cruise ship or river voyage in the past 10 days.
       Please note that this restriction does not apply to those who achieved full
       vaccination* more than 14 days ago.

   •   Persons who have been outside of New York, Connecticut, New Jersey,
       Massachusetts, Pennsylvania, Vermont for more than 24 hours in the past 10
       days, unless proof of compliance with the Court’s travel protocol is provided.
       The Court’s travel protocol is set forth in a memo which can be found in the Response
       to COVID-19 section of the Court’s website, located at
       https://www.nysd.uscourts.gov/covid-19-coronavirus. Please note that the
       Court’s protocol on testing following domestic travel does not apply to those
       who achieved full vaccination* more than 14 days prior to entry to the
       courthouse.

   •   Persons who have attended an indoor gathering of more than 50 people at a
       private residence in the past 14 days, including but not limited to parties,
       celebrations or other social events. Please note that this restriction does not
       apply to those who achieved full vaccination* prior to attending the
       gathering.

   •   Persons who have been released from a federal, state or local jail, prison or other
       correctional institution within the last 14 days, except those who are reporting to
       be fit with a location monitoring device. Please note that this restriction does
       not apply to those who achieved full vaccination* at least 14 days prior to
       release.

   •   Persons who do not meet the criteria for entry as determined by the SDNY
       COVID-19 entry questionnaire, which can be accessed at
       https://www.nysd.uscourts.gov/covid-19-coronavirus.

*A person has achieved full vaccination 2 weeks after they have received the
second dose in a 2-dose series (Pfizer-BioNTech or Moderna), or 2 weeks after they
have received a single-dose vaccine (Johnson and Johnson [J&J]/Janssen).

                                                2
             Case 1:21-mc-00164-CM Document 8 Filed 05/18/21 Page 3 of 5




Anyone attempting to enter in violation of these protocols will be denied entry by a
Court Security Officer.

Anyone who has business in one of the courthouses of the Southern District of New York,
but who cannot enter because of this order, should do the following:

      •    Persons who are represented by an attorney should contact their attorney;

      •    Attorneys or pro se litigants who are scheduled to appear in court before a
           judge should contact the judge’s chambers directly (contact information may
           be found in the Judges’ Individual Practices on the court’s public web page);

      •    Persons who are scheduled to meet with a Pretrial Services Officer should
           contact the Office of Pretrial Services at (212) 805-4300;

      •    Persons who are scheduled to meet with a Probation Officer should contact the
           Probation Office at (212) 805-0040;

      •    Jurors should contact the Jury Department at (212) 805-0179;

      •    Employees reporting to work at the courthouse should contact their supervisor;

      •    Persons having any other business with the United States District Court for the Southern
           District of New York should contact the Clerk of Court at (212) 805-0140;

      •    Persons having business with the United States Court of Appeals for the
           Second Circuit should contact Catherine Wolfe, Clerk of Court, at
           (646) 584-2696;

      •    Persons having business with the United States Bankruptcy Court
           for the Southern District of New York should contact Bankruptcy
           Court Services at (212) 284-4040;

      •    For all other matters, please contact the District Executive’s Office at (212) 805-0500.

IT IS FURTHER ORDERED that each person who comes to one of the courthouses of the
Southern District of New York for any reason must pass through the following entry screening
process:

  •       Have their temperature taken, using a contactless thermometer. A person with a
          temperature of 100.4 degrees or higher will not be permitted to enter the courthouse.




                                                   3
              Case 1:21-mc-00164-CM Document 8 Filed 05/18/21 Page 4 of 5




   •       Answer screening questions about COVID-19 status and possible recent COVID-19
           exposure. A person whose answers indicate that they are at increased risk of being
           contagious with COVID-19 will not be permitted to enter the courthouse.

   •       Wear a mask that covers the person’s nose and mouth. Bandannas, gaiters and masks
           with valves are not permitted. If a person does not have an approved mask, a screener
           will provide one.

   •       Apply hand sanitizer, which will be available at all courthouse entrances.


IT IS FURTHER ORDERED that while in the courthouse, all persons must comply with the
following rules:


       •    Face Coverings: You must wear a mask that covers your nose and mouth in all public
            areas of the courthouse (including hallways, public counters, elevators and
            courtrooms). You must also wear a mask in all shared space/common areas where more
            than one person is assigned to work unless you are fully vaccinated, you work in the
            courthouse, and a supervisor has given you permission to remove your mask in a
            particular non-public space and you are in that space. In all other circumstances, you
            must wear a mask, unless a specific exception has been requested and approved by the
            Court’s COVID-Response Team prior to your entry to the courthouse.

       •    Social Distancing: You must adhere to safe social distancing rules, by standing or
            sitting at least six feet away from other individuals. You must abide by markings on
            floors and benches indicating where you may stand or sit. If you are standing in line,
            you must keep six feet away from the person in front of you and behind you, unless you
            are taking care of a small child or assisting someone with special needs. Elevator
            capacity will be limited as posted. You must wear a mask that covers your nose and
            mouth inside elevators. The only exception to the distancing rule is if you are fully
            vaccinated, you work in the courthouse, a supervisor has given you permission to refrain
            from social distancing in a particular non-public space and you are in that space.

       •    Instructional Signage: You must abide by all health and hygiene signage
            throughout the courthouses, including signage regarding masks, social distancing,
            occupancy restrictions, and hand washing.

 Anyone who fails or refuses to abide by these rules will be required to leave the courthouse
 immediately.

 This order supersedes and replaces the Sixth Amended Standing Order on Restrictions to
 Entry to Courthouses that was entered on May 4, 2021, and will remain in place until further
 notice.



                                                    4
        Case 1:21-mc-00164-CM Document 8 Filed 05/18/21 Page 5 of 5




People who think they may have been exposed to COVID-19 should contact their healthcare
provider immediately.

     ENTERED this 18th day of May, 2021, at New York, New York




                                                     LAURA TAYLOR SWAIN
                                                   Chief United States District Judge




                                            5
